Case 2:17-cv-08937-DMG-FFM Document 119 Filed 01/28/20 Page 1 of 2 Page ID #:1713




  1
  2
  3
  4
  5
  6
  7
                            UNITED STATES DISTRICT COURT
  8
                          CENTRAL DISTRICT OF CALIFORNIA
  9
      CRYTEK GMBH,                             Case No.: CV 17-8937-DMG (FFMx)
 10
                   Plaintiff,                  ORDER GRANTING PLAINTIFF
 11                                            CRYTEK GMBH’S
            v.                                 APPLICATION TO FILE UNDER
 12                                            SEAL UNREDACTED PORTION
      CLOUD IMPERIUM GAMES                     OF PLAINTIFF’S REPLY IN
 13   CORP., and ROBERTS SPACE                 SUPPORT OF ITS MOTION FOR
      INDUSTRIES CORP.,                        VOLUNTARY DISMISSAL [115]
 14
                   Defendants.
 15
 16
 17
            Plaintiff Crytek GMBH’s Application to File Under Seal Portions of its Reply
 18
      in Support of its Motion for Voluntary Dismissal indicates that Plaintiff wishes to
 19
      seal certain information in its Reply that the Court has already ordered sealed. [Doc.
 20
      # 115.]    Because the Court has already ruled that this information presents
 21
      compelling reasons to overcome the general rule of public access to documents filed
 22   in civil actions, Plaintiff’s Application is GRANTED.          Plaintiff shall e-file an
 23   unredacted version of its Reply containing the information described below pursuant
 24   to Local Rule 79-5.2.2(c) within two court days of the date of this Order.
 25
 26    Portions Thereof to Be Filed Under Seal
 27    Portions of Crytek’s Reply in Support of its Motion for Voluntary Dismissal, at
 28    page 1, lines 7-8 and 10; page 3, lines 1-3 and 25; page 4, lines 7-8; page 4, line

                                              -1-
Case 2:17-cv-08937-DMG-FFM Document 119 Filed 01/28/20 Page 2 of 2 Page ID #:1714




  1    27 to page 5, line 1; page 11, lines 25-26; page 12, line 1; and page 15, lines
  2    22-23 and 25.
  3
      IT IS SO ORDERED.
  4
      DATED: January 28, 2020
  5
                                                    DOLLY M. GEE
  6                                                 UNITED STATES DISTRICT JUDGE
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              -2-
